      Case: 1:18-cr-00708-CAB Doc #: 42 Filed: 07/09/19 1 of 3. PageID #: 273




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR708
                                                    )
                Plaintiff,                          )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
          v.                                        )
                                                    )
 KENNETH TYSON,                                     )   MOTION FOR EXTENSION OF TIME TO
                                                    )   RESPOND TO DEFENDANT’S MOTION
                Defendant.                          )   IN OPPOSITION TO GOVERNMENT’S
                                                    )   REQUEST FOR RULE 17(C)
                                                    )   SUBPOENAS

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Chelsea S. Rice and Carmen E. Henderson, Assistant U.S.

Attorneys, and hereby requests a brief extension to respond to Defendant Kenneth Tyson’s

Motion in Opposition to the Government’s Application for Production of Records Before Trial –

Rule 17(C) (R. 41).

       Trial in this case is currently scheduled for December 10, 2019. On June 18, 2019, the

United States filed an Application for Production of Records Before Trial – Rule 17(C) (R. 37),

and on July 1, 2019, Tyson filed the pending Motion in Opposition. The United States

respectfully requests a brief extension of two weeks – until July 29, 2019 – to respond to Tyson’s

motion.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Chelsea S. Rice
                                                        Chelsea S. Rice (OH: 0076905)
                                                        Carmen E. Henderson (OH: 0089212)
Case: 1:18-cr-00708-CAB Doc #: 42 Filed: 07/09/19 2 of 3. PageID #: 274



                                       Assistant United States Attorneys
                                       United States Court House
                                       801 West Superior Avenue, Suite 400
                                       Cleveland, OH 44113
                                       (216) 622-3752/3967
                                       (216) 522-8355 (facsimile)
                                       Chelsea.Rice@usdoj.gov
                                       Carmen.Henderson@usdoj.gov




                                  2
      Case: 1:18-cr-00708-CAB Doc #: 42 Filed: 07/09/19 3 of 3. PageID #: 275



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of July 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Chelsea S. Rice
                                                        Chelsea S. Rice
                                                        Assistant U.S. Attorney




                                                   3
